Appeal from an order of the Surrogate’s Court of Westchester county, in so far as it denied a discovery and examination of the respondents. Order affirmed, with ten dollars costs and disbursements. The nature and whereabouts of the property in question being known to the administratrix and an examination respecting it having been directed as to the several banks which were concerned with such items of property, it was proper to deny an examination of the respondents, since their answer affirmatively alleged title and right to possession of the items of property involved. Under such circumstances their examination in discovery proceedings was not authorized by section 206 of the Surrogate’s Court Act. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.